778 So.2d 411 (2001)
David HUFFMAN, Appellant,
v.
Michael W. MOORE, Secretary, Appellee.
No. 1D99-2052.
District Court of Appeal of Florida, First District.
January 31, 2001.
Pro Se, for Appellant.
Robert A. Butterworth, Attorney General; James W. Rogers, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant, a state prisoner, appeals the trial court's order dismissing his petition for writ of mandamus for failure to make a timely partial payment of court costs and fees, as ordered, within fifteen (15) days. We reverse and remand for a determination as to whether, pursuant to section 57.085(5), Florida Statutes, the Department of Corrections placed a hold on Appellant's prison account, thus precluding him from making payment in a timely manner. See Harper v. Moore, 737 So.2d 1232 (Fla. 1st DCA 1999). If so, dismissal for failure to make the initial payment would be error. See id. at 1233.
In addition, Appellant paid the full filing fee after the trial court's dismissal of his petition with funds derived by gift from his *412 family. Accordingly, if Appellant remains indigent, the trial court shall enter an appropriate order consistent herewith to reimburse Appellant for all of the court costs paid voluntarily by him directly to the clerk. See generally, Pace v. State, 763 So.2d 375 (Fla. 2d DCA 2000).
REVERSED and REMANDED for proceedings consistent with this opinion.
KAHN, BROWNING and LEWIS, JJ., CONCUR.